Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-17 in the reply filed on November 16, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 16, 2020.
Claim Objections
Claim 12 is objected to because of the following informalities:  “with X being an integer of 14 to 20” may have been intended to be written as “with x being an integer of 14 to 20”. Currently the variable in the atomic ratio is a lower case “x” while its definition cited above is upper case. These variables should match one another. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation “the bulk alloy” in line 8. This is unclear as there is a previous recitation of both “a bulk alloy” as well as “the reshaped bulk alloy” and therefore it is unclear if the final two lines of the claim are creating another step – where the bulk alloy is further reshaped and/or heat-treated -- or merely describing that the working or heat treatments in steps C and D of claim 1 are altering the microstructure in which case the claim is merely describing what is occurring rather than creating a further limitation. Claims 2-17 are also rejected as they depend from claim 1 and do not solve the above issue.

Claim 3 recites the limitation “rolling is carried out along a longitudinal direction” in lines 1-2. It is not clear what is meant by longitudinal direction as no exact or relative dimensions for the bulk alloy are given in the claims or in the specification. Thus it is unclear what differentiates a longitudinal direction from a non-longitudinal direction. 

Claim 5 recites the limitation "formed bulk alloy" in line 1.  There is insufficient antecedent basis for this limitation in the claim. In claim 1 the bulk alloy is reshaped, thereby creating a reshaped bulk alloy, but there is no previous recitation of a “formed bulk alloy”. 

Claim 6 recites the limitation "heat-treated bulk alloy" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 includes step D which involves heat-treating the reshaped bulk alloy, but there is no previous recitation of a “heat-treated bulk 

Claim 8 recites the limitation “heating the bulk alloy” in lines 1-2. As claim 8 is a modification of step D in claim 1, step D is performing a heat treatment upon “the reshaped bulk alloy”. Thus it is unclear if claim 8 is performing this heating upon “the reshaped bulk alloy” as noted in step D of claim 1 or it is modifying the “bulk alloy” in step B or the bulk alloy in the final two lines of claim 1. Claims 9 and 17 are also rejected as they depend from claim 8 and do not solve the above issue. 

Claim 9 recites the limitation "the heat-treated" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 includes step D which involves heat-treating the reshaped bulk alloy, but there is no previous recitation of a “heat-treated alloy”. As there are many other “bulk alloys” mentioned in claim 1, it is unclear if step D of claim 1 forms the “heat-treated alloy” or if this is related to some other step and this is further complicated by the final two lines of claim 1 which also mention heat treatment of the bulk alloy.

Claim 16 recites the limitation “wherein the alloy is arc melted” in line 1. This is unclear because claim 1 notes that the raw materials are arc melted to prepare an alloy and claim 14 notes that the “raw materials” are remelted. Thus it seems that the raw materials and not the alloy is what is arc melted in claim 1 and therefore it is unclear if claim 16 intends to modify the melting process in claim 1 or create a new step where the finished alloy is melted. 

Claim 17 recites the limitation "the rolled bulk alloy" in line 1.  There is insufficient antecedent basis for this limitation in the claim. There is no recitation of a rolled bulk alloy in claim 1 nor is there mention of a rolling process in claim 1 or claim 8 from which claim 17 depends. While rolling is mentioned in claim 2, as claim 17 does not depend from this claim, it lacks antecedent basis. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN104694808 (with provided Espacenet machine translation) hereinafter the ‘808 patent.
As to claims 1-2, the ‘808 patent discloses a method for preparing a high-entropy alloy where the alloy includes Fe, Co, Ni, Cr, Ti, Al, and one or more of Mn, Cu, Zn, Au, Ag, Pd, Pt, V, Ta, W, Mo, Y, Hf, Nb (‘808 patent, claim 1). The ‘808 patent discloses smelting and mixing the elements uniformly in an electric arc furnace (‘808 patent, claim 1). The ‘808 patent discloses 
While it is unclear whether the recitation in the final two lines of claim 1 creates an additional step limitation, see 112(b) above, for the purposes of applying prior art, the ‘808 patent will be interpreted as meeting the claim limitation as it discloses two heat treatments after cold working (‘808 patent, claim 1). 

As to claim 3, it is not clear what is meant by longitudinal direction, see 112(b) rejection above. For the purposes of applying prior art, the ‘808 patent’s disclosure that the ingot is subjected to cold rolling treatment where the deformation is 20 to 50% (‘808 patent, claim 1) will be interpreted as meeting the claim limitation as there is no relative dimension to define the longitudinal direction, the direction of rolling must be a longitudinal direction. 

As to claims 5-6, the ‘808 patent does not explicitly disclose where the formed bulk alloy includes a homogenous structure within which the microstructures are uniformly dispersed nor where the 25heat-treated bulk alloy includes a heterogeneous structure within which the microstructures are non-uniformly dispersed.
However, the ‘808 patent discloses the method of claim 1 as shown in the rejection above. 
or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As the ‘808 patent discloses the same composition and substantially identical process, there is a prima facie case that the ‘808 patent anticipates the claimed structures.

As to claims 7 and 8, as the ‘808 patent discloses that the cold rolled alloy is then heat treated at 900 -1100°C for 0.5-2 hrs and quenched, then heat treated again at 700-800°C for 2-18 hours and quenched (‘808 patent, claim 1). As the ‘808 patent discloses the heat treatment of step D of claim 1, the crystals in the microstructure must necessarily be deformed to form a plurality of twins. Further, by heating the alloy, this would necessarily facilitate the movement of microstructures.

As to claim 13, the ‘808 patent discloses that the metals use a purity greater than 99.9% by mass (‘808 patent, claim 1).

As to claim 15, the ‘808 patent discloses the alloy is cast into a water-cooled copper mold (‘808 patent, pg. 3 of translation, line 24). 

Claims 1, 5-11, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeh (US PG Pub. 2008/0031769) hereinafter Yeh. 

While it is unclear whether the recitation in the final two lines of claim 1 creates an additional step limitation, see 112(b) above, for the purposes of applying prior art, Yeh’s discloses of forging followed by homogenization (Yeh, Fig 1) will be interpreted as meeting the claim limitation as these method steps will manipulate the distribution of the microstructure therein.

As to claims 5-6, Yeh does not explicitly disclose where the formed bulk alloy includes a homogenous structure within which the microstructures are uniformly dispersed nor where the 25heat-treated bulk alloy includes a heterogeneous structure within which the microstructures are non-uniformly dispersed.
However, Yeh discloses the method of claim 1 as shown in the rejection above. 
The MPEP notes that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01(I)).
As Yeh discloses the same composition and substantially identical process, there is a prima facie case that Yeh anticipates the claimed structures.

As to claims 7 and 8, Yeh discloses homogenization and water quenching (Yeh, Fig 1). As Yeh discloses the heat treatment of step D of claim 1, the crystals in the microstructure must necessarily be deformed to form a plurality of twins. Further, by heating the alloy, this would necessarily facilitate the movement of microstructures.

As to claims 10 and 11, Yeh discloses a high entropy alloy HE4 with the composition 25 at% Co, 16.7 at% Cr, 16.7 at% Fe, 25 at% Ni, 16.6 at% Al (Yeh, Table 1). 

As to claim 14, Yeh discloses that the ingot was melted evenly and allowed to cool before it was turned over to be remelted and the melt process was repeated several times to ensure homogeneity of the cast alloy (Yeh, paragraph [0021]).

As to claim 15, Yeh discloses using a water-cooled copper hearth for arc melting (Yeh, paragraph [0021]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 10-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the ‘808 patent.
As to claim 4, the ‘808 patent does not explicitly disclose where the thickness of the rolled bulk alloy is reduced by 70%.
The ‘808 patent discloses that the ingot is subjected to cold rolling treatment where the deformation is 20 to 50% (‘808 patent, claim 1).
Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (MPEP 2144.05)
As the ‘808 patent discloses a rolling deformation range that is close to the claimed amount, there is a prima facie case that the current claims are obvious as the difference is minor and the produced product would have not have a patentably distinct microstructure.

As to claims 10-12, the ‘808 patent does not explicitly disclose where the atomic percentage of the elements is 10 – 30% nor where the elements are Cobalt, Nickel, Chromium, Iron, and Aluminum nor where those elements are provided in an atomic ratio of 30:30:20-0.5x:20-0.5x:x with x being an integer of 14 to 20. 
The ‘808 patent discloses an atomic ratio for the high-entropy alloy where FeaCobNicCrdMeTipAlq, atomic molar ratio, where M is Mn, Cu, Zn, Au, Ag, Pd, Pt, V, Ta, One or more of Cr, W, Mo, Y, Hf, Nb, where 0 ≤ a ≤ 35, 0 ≤ b ≤ 35, 0 ≤ c ≤ 35, 0 ≤ d ≤ 35, 0 ≤ e ≤ 35, 0 ≤ p ≤ 10, 0 ≤ q ≤ 10, and a + b + c + d + e + p + q = 100 (‘808 patent, claim 1). Thus, the ‘808 patent discloses where the elements are Cobalt, Nickel, Chromium, Iron, and Aluminum and overlapping ranges for all elements except for claim 12 where the range for aluminum is close (0-10% compared to instant claim limitation of 14-20). 
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Claims that differ from the prior art only by slightly different (non-overlapping) ranges are prima facie obvious without a showing that the claimed range achieves unexpected results relative to the prior art. (MPEP 2144.05)
Thus, there is a prima facie case that the currently claimed ranges for the elements of the high-entropy alloy would be obvious in light of the disclosed ranges in the ‘808 patent. 

As to claim 17, the ‘808 patent does not explicitly disclose where the bulk alloy is annealed at a temperature of at least 800C for 6 hours.

The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed ranges for the annealing temperature and time for the high-entropy alloy would be obvious in light of the disclosed ranges in the ‘808 patent. 

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the ‘808 patent in view of Yeh.
As to claim 9, the ‘808 patent discloses where the heat treatment is followed by quenching (‘808 patent, claim 1). However, the ‘808 patent does not explicitly state that the quenching is water quenching.
Yeh relates to high-entropy alloys which include Co, Cr, Fe, and Ni, plus one, or a combination of Al, Mo, and Ti where the Co and Ni elements have contents of 20 to 35 atomic percent, and those of Cr and Fe are between 12.5 and 20 atomic percent and the sum of Al, Mo, and Ti contents is between 5 and 25 atomic percent (Yeh, abstract). Yeh discloses a process of making the alloy which involves vacuum arc melting, forging, homogenization, and water quenching (Yeh, Fig 1; see also paragraph [0015]). Yeh teaches that the hardness is increased by about 30% after forging, then decreases after homogenization followed by furnace 
As the ‘808 patent and Yeh both relate to methods of manufacturing high-entropy alloys and disclose similar methods of manufacture, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute water quenching as taught by Yeh into the method disclosed by the ‘808 patent thereby increasing the hardness of the finished alloy quenching (Yeh, paragraph [0023]).

As to claim 14, the ‘808 patent discloses that the ingredients are subjected to repeated melting through the arc 4 times (‘808 patent, page 3 of translation, lines 23-24). 
However, the ‘808 patent does not explicitly disclose that the materials are flipped.
Yeh teaches that the ingot was melted evenly and allowed to cool, before it was turned over to be re-melted and this melt process was repeated several times to ensure homogeneity of the cast alloy (Yeh, paragraph [0021]).
As the ‘808 patent and Yeh both relate to methods of manufacturing high-entropy alloys and disclose similar methods of manufacture as well as remelting the ingot multiple times, it would have been obvious to one of ordinary skill in the art at the time of filing to add a step of turning the ingot over i.e. flipping as taught by Yeh into the method disclosed by the ‘808 patent thereby ensuring the homogeneity of the cast alloy (Yeh, paragraph [0021]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the ‘808 patent in view of Tang, Zhi, et al. "Tensile ductility of an AlCoCrFeNi multi-phase high-entropy alloy through hot isostatic pressing (HIP) and homogenization." Materials Science and Engineering: A 647 (2015): 229-240. Hereinafter Tang. 

However, the ‘808 patent does not disclose where the pressure is below 8x10-4 Pa.
Tang relates to the microstructure and phase composition of an AlCoCrFeNi high-entropy alloy (Tang, abstract). Tang teaches that cast samples were prepared by vacuum arc melting of the constituent elements in a water-cooled, copper hearth bell jar (Tang, pg. 230-231, 1st paragraph of section 3. Experimental procedure). Tang teaches that the melting process was conducted under a Ti-gettered high-purity argon atmosphere in a vacuum of at least 0.01 Torr (~1.3 Pa) (Tang, pg. 231, 1st paragraph of section 3. Experimental procedure).
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
As the ‘808 patent already discloses using a titanium absorbing argon atmosphere (‘808 patent, claim 1) a person of ordinary skill would naturally look to the art to determine an appropriate pressure to carry out the arc melting. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute a Ti-gettered high-purity argon atmosphere in a vacuum of at least 0.01 Torr (~1.3 Pa) as taught by Tang into the method of forming a high entropy alloy disclosed by the ‘808 patent thereby combining prior art elements according to known methods to yield predictable results (See MPEP 2141 (III)). 

Claims 12-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh.

Yeh does discloses a high entropy alloy HE4 with the composition 25 at% Co, 16.7 at% Cr, 16.7 at% Fe, 25 at% Ni, 16.6 at% Al (Yeh, Table 1). Yeh also discloses where the alloy is (Co, Cr, Fe, Ni)xMyNz wherein the elemental contents of Co and Ni are each 20 to 35 atomic percent, and the elemental contents of Cr and Fe are each 12.5 to 20 atomic percent; 5≦y≦25 atomic percent, wherein M is one, or a combination of Al, Mo, and Ti; and 0<z≦10 atomic percent, wherein N is one, or a combination of Ag, B, C, Cu, Mn, Nb, Ta, Si, V, W, Y, and Zr.
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. (MPEP 2144.05) Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
As the exact alloy disclosed by Yeh is close to the claimed atomic ratio and Yeh also discloses overlapping ranges there is a prima facie case that the claimed atomic ratio of elements would be obvious in light of the disclosure in Yeh. 

As to claim 13, Yeh does not explicitly disclose where the raw materials have a purity of greater than 99.9%. 
Yeh does disclose that all of the raw elemental materials have a purity of greater than 99% (Yeh, paragraph [0020]).
prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
Thus, there is a prima facie case that the currently claimed range for purity would be obvious in light of the disclosed range in Yeh. 

As to claim 17, Yeh does not explicitly disclose where the alloy is annealed at a temperature of at least 800 Celsius for 6 hours. 
Yeh discloses that the forged specimens were placed in a furnace under ambient atmosphere and homogenized at 1100° C. for 24 hours (Yeh, paragraph [0023]). 
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. (MPEP 2144.05) Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Further, claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result, which is different in kind and not merely in degree from the results of the prior art. (MPEP 2144.05)
As Yeh discloses a heat treatment that is close in temperature and time, there is a prima facie case that the currently claimed annealing temperature would be obvious in light of Yeh’s disclosure. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of Tang.
-4 Pa. 
Yeh discloses vacuum arc melting where it is carried out under an argon atmosphere of 0.26 atm.
Tang relates to the microstructure and phase composition of an AlCoCrFeNi high-entropy alloy (Tang, abstract). Tang teaches that cast samples were prepared by vacuum arc melting of the constituent elements in a water-cooled, copper hearth bell jar (Tang, pg. 230-231, 1st paragraph of section 3. Experimental procedure). Tang teaches that the melting process was conducted under a Ti-gettered high-purity argon atmosphere in a vacuum of at least 0.01 Torr (~1.3 Pa) (Tang, pg. 231, 1st paragraph of section 3. Experimental procedure).
The MPEP states that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” (See MPEP 2144.05(I)).
As Yeh and Tang both relate to making high-entropy alloys using vacuum arc melting, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute a Ti-gettered high-purity argon atmosphere in a vacuum of at least 0.01 Torr (~1.3 Pa) as taught by Tang into the method disclosed by Yeh, thereby combining prior art elements according to known methods to yield predictable results (See MPEP 2141 (III)).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Guo, Tong, et al. "Microstructure and properties of bulk Al0. 5CoCrFeNi high-entropy alloy by cold rolling and subsequent annealing." Materials Science and Engineering: A 729 (2018): 141-148. Discloses a high-entropy alloy that is formed, cold rolled and annealed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        


/JOSHUA S CARPENTER/Examiner, Art Unit 1733